Citation Nr: 0311103	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased evaluation for a shrapnel 
wound of the right chest with metallic foreign body in the 
lung, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right thigh with metallic foreign body, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
scars of the right arm, right forearm and abdomen with 
metallic foreign body.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, P.  


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1943, and from December 1944 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to August 1942.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was previously remanded by the Board in February 
2000 for additional development.  

The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations had previously been promulgated which gave the 
Board the discretion to perform internal development in lieu 
of remanding a case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

However. in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The Board notes that following a preliminary review of the 
evidence of record, the issues on appeal remain unresolved, 
clinically.  See, Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Stegall v. West, 11 Vet. App. 268 (1998).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Also, the record suggests that there may be pertinent 
outstanding VA treatment records.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of medical care 
providers, VA and non-VA, inpatient or 
outpatient, who may possess additional 
records referable to treatment for 
arthritis, shrapnel wounds and associated 
scars.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been acquired.

In addition, the RO should make 
arrangements with the East Orange, New 
Jersey VAMC to obtain the veteran's 
treatment records from Dr. S. Shekar, his 
treating physician, from May 1997 to the 
present regarding treatment for 
arthritis, shrapnel wound of the right 
chest with metallic foreign body in the 
lung, residuals of a shrapnel wound of 
the right thigh with metallic foreign 
body and residuals of shrapnel wound 
scars of the right arm, right forearm and 
abdomen. 

If these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain 
including what efforts were made to 
obtain them.

3.  Thereafter, the RO should afford the 
veteran a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist who 
has not previously examined the veteran, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent of severity, and etiology 
of any arthritis which may be present, 
and also to determine the nature and 
extent of severity of the residuals of 
shrapnel wounds to the right chest and 
right thigh with metallic foreign body 
and also for the shrapnel wounds scars on 
the right arm, right forearm and abdomen. 

The claims file, the previous and revised 
criteria for rating muscle injuries and 
scars under 38 C.F.R. § 4.73 and 4.118, 
copies of the criteria under 38 C.F.R. 
§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

After review of the claims folder and 
examination of the veteran, the medical 
specialist should render an opinion as to 
whether arthritis of the joints including 
arthritis noted on VA x-rays in October 
1974 (right knee), November 1992 
(lumbosacral spine, sacroiliacs, pubic, 
hip, right shoulder, right elbow and 
right wrist joints) and January 2001 
(right shoulder and left knee) is related 
to combat shrapnel wound disabilities 
and/or secondary to beatings sustained as 
a prisoner of war.  

The medical specialist must render an 
opinion as to whether the veteran has 
post-traumatic osteoarthritis, and if so, 
in which joints.  

(Note: the examiner's attention is 
directed to the fact that the veteran was 
exposed to the hardships and trauma as a 
Prisoner of War of the Japanese 
government in Word War II).

The examiner must determine the nature 
and extent of severity of the residuals 
of service-connected shrapnel wounds to 
the right chest and right thigh with 
metallic foreign body and also for the 
shrapnel wounds scars on the right arm, 
right forearm and abdomen.  

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, where applicable, active 
and passive range of motion recorded in 
degrees of arc, and comment on the 
functional limitations, if any, caused by 
the appellant's service connected 
disabilities.  

It is requested that the examiner provide 
explicit responses to the following 
questions for shrapnel wounds of the 
right chest and right thigh:

(a) Does the service connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the non-service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by each service 
connected disability.  If the functional 
impairment created by the non-service 
connected problem can not be dissociated, 
the examiner should so indicate.

The examiner must identify which muscle 
groups have been affected, if any, by the 
service-connected shrapnel wounds and to 
determine the severity of each disability 
(right chest, right thigh, right arm, 
right forearm and abdomen) on the basis 
of being slight, moderate, moderately 
severe or severe muscle damage using the 
criteria set out in 38 C.F.R. § 4.56.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should afford the veteran a VA 
special dermatologic examination by a 
specialist in dermatology, including on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of service-connected 
shell fragment wound scars of the right 
forearm, right arm and abdomen.


The claims file, a copy of the previous 
criteria and the revised criteria for 
rating skin disabilities under 38 C.F.R. 
§ 4.118 effective August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner must identify all symptoms 
and manifestations of service connected 
shell fragment wound scars of the right 
forearm, right arm and abdomen.  The 
examination findings must be correlated 
to the pertinent amended rating criteria 
for skin/scar disabilities.  Any further 
indicated special studies should be 
conducted. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO should afford the veteran a VA 
pulmonary examination by a specialist in 
pulmonary/respiratory diseases, including 
on a fee basis if necessary, to determine 
the nature and extent of severity his 
service-connected residuals of a shrapnel 
wound of the right chest with metallic 
foreign body in the lung.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  All 
indicated special studies must be 
undertaken including pulmonary function 
tests.  

All clinical findings relating to the 
service-connected shrapnel wound of the 
right chest with metallic foreign body in 
the lung should be reported in detail.  
Values must be obtained as to the 
following: the percent of predicted value 
of Forced Expiratory Volume in one second 
(FEV-1); the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC); the percent of 
predicted value of the Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)); and the 
maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rational.

6.  Thereafter, RO should review the claims file to 
ensure that all of the foregoing requested 
development has been completed.  In particular, the 
RO should review the requested examination reports 
and required medical opinions to ensure they are 
responsive to and in complete compliance with the 
directives of this remand and if they are not, the 
RO should implement corrective procedures.  The 
Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the RO should review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.   

7.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should readjudicate the claims of entitlement to 
service connection for arthritis and increased 
evaluations for a shrapnel wound of the right chest 
with metallic foreign body in the lung, residuals 
of a shrapnel wound of the right thigh with 
metallic foreign body, and scars of the right arm, 
right forearm and abdomen with metallic foreign 
body.  The RO should also document its 
consideration of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claim.  38 C.F.R. 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


